Citation Nr: 0911186	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-21 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than November 16, 
1998 for the grant of service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Veteran testified before the undersigned at a personal 
hearing at the RO in December 2008.  A transcript of that 
hearing is of record.  


FINDING OF FACT

The Veteran's free-standing claim for an effective date 
earlier than November 16, 1998 for the grant of service 
connection for PTSD is barred as a matter of law.


CONCLUSION OF LAW

The claim for an effective date earlier than November 16, 
1998 for the grant of service connection for PTSD is denied 
as a matter of law.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.400, 20.200, 20.201, 20.202, 20.302, 
20.1100, 20.1103 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

However, the U. S. Court of Appeals for Veterans Claims 
(Court) has held that when the law as mandated by statute, 
and not the evidence, is dispositive of the claim, the above 
provisions are not applicable.  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002).

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  VAOPGCPREC 5-2004.

As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim.  Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

					Legal Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

VA medical records cannot be accepted as informal claims for 
disabilities where service connection has not been 
established.  The mere presence of medical evidence does not 
establish intent on the part of the veteran to seek service 
connection for a condition.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection.  Further, the mere presence of a 
disability does not establish intent on the part of the 
veteran to seek service connection for that condition.  See 
KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 
5 Vet. App. 33, 35 (1995).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992). Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a); Servello, supra, 3 Vet. 
App. at 199 (holding that 38 C.F.R. § 3.155(a) does not 
contain the word "specifically," and that making such 
precision a prerequisite to acceptance of a communication as 
an informal claim would contravene the Court's precedents and 
public policies underlying the statutory scheme).  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim. See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit. 38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

        Analysis 

In an October 2000 rating decision, the Veteran was awarded 
service connection for PTSD, effective November 16, 1998.  
The veteran was informed of the decision and of the right to 
appeal.  In January 2001, the Veteran submitted a notice of 
disagreement to the effective date assigned.  A Statement of 
the Case was issued in March 2001.  The record shows that the 
Veteran did not submit a VA Form 9, Substantive Appeal.  As 
the Veteran did not perfect an appeal to the October 2000 
decision, that decision is final.  See 38 U.S.C.A. § 7105(a); 
see Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) 
[pursuant to 38 U.S.C. § 7105, a Notice of Disagreement 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after a Statement of the Case is issued 
by VA].

In May 2004, the Veteran submitted a claim for an effective 
date earlier than November 16, 1998 for the grant of PTSD.  
The Veteran argued that the effective date should date back 
to 1980 when he was first seen by a psychiatrist and started 
having mental challenges.  For the reasons discussed below, 
the Board finds that the Veteran is not entitled to an 
effective date earlier than November 16, 1998.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of those regional office 
decisions based on clear and unmistakable error (CUE), or by 
a claim to reopen based upon new and material evidence.  
Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004).  The Veteran in this case seeks an effective date 
prior to the date of his claim.  While the Veteran has made 
statements that he believes the effective date assigned 
should date back to 1980 when he was first seen by a 
psychiatrist and even earlier than that, neither he nor his 
representative have asserted a claim of CUE in the October 
2000 rating decision which granted service connection for 
PTSD and assigned the effective date of November 16, 1998.  
As there is no claim of CUE in the October 2000 rating 
decision, the Veteran's challenge to the effective date for 
the grant of PTSD is barred as a matter of law.  See Rudd, 
supra (free-standing claim for earlier effective dates 
vitiates the rule of finality).  

The Board notes that the Veteran testified to receiving 
treatment for his mental condition during service.  
Nevertheless, this contention may not be considered since the 
prior rating decision of October 2000 is final, and, by law, 
the Veteran's current free-standing claim for an earlier 
effective date for the grant of PTSD must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the Board should deny the claim 
on the ground of lack of legal merit).



ORDER

An effective date earlier than November 16, 1998 for the 
grant of service connection for PTSD is denied.  



____________________________________________
Mary Sabulsky 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


